 

Intellectual Property License

 

This Intellectual Property License (the “License” or “Agreement”) is entered
into by and between Greenway Technologies, Inc., a Texas corporation having a
place of business 1521 N Cooper St, Suite 205, Arlington, Texas 76011 (the
“Licensor” or (“GWTI”)), and OPM Green Energy, LLC (“OPM”), a Texas limited
liability company having a place of business at 892 Meadow Hill Road, Fort
Worth, Texas 76108 (the “Licensee”). Licensor and Licensee each referred to
herein as a “Party” and collectively as the “Parties.”

 

Recitals

 

Whereas, Licensor invested millions of dollars and years of manpower researching
and developing an economical small-scale Gas-to-Liquids (“GTL”) unit (“GTL
Unit”) that converts natural gas to clean synthetic fuels (the “GTL
Technology”). The GTL Unit represents proprietary, confidential technological
advancements owned by GWTI, which is currently in the process of
commercializing, marketing, and deploying. The GTL Unit consists of two primary
components; (a) syngas generation machine (the “G-ReformerTM”) that eliminates
the need for expensive steam methane reformers to create syngas from natural
gas, and (b) a Fischer–Tropsch (“F-T”) reactor that will convert the syngas to a
range of liquid hydrocarbons without appreciable waxes being formed. GWTI’s
G-ReformerTM and GTL Unit represent the culmination of years of research, design
and experimentation and provide GWTI with a significant advantage over
competitors. GWTI continues to make every reasonable effort to maintain the
necessary confidentiality and secrecy to protect its investment of time, labor
and capital;

 

Whereas, GWTI intends to commercialize, market, and deploy these patented and/or
proprietary units for pipelines, stored natural gas facilities, and/or stranded
natural gas fields with a focus on producing high-cetane rated synthetic fuels
(liquid fuels derived from natural gas or synfuels) such as diesel and jet fuel.
The G-ReformerTM can be licensed, leased and/or sold for tens of millions of
dollars each and, collectively, the G-Reformer TM can significantly alter the
oil and gas industry;

 

Whereas, Licensee is in the process of obtaining and/or already secured
leasehold rights to a GTL plant and technology and real property consisting of
approximately 5.26 acres, located at 7391 U.S. 59, Wharton, Texas, 77488 and
being more particularly described as Lot 1, Block 1, Infra Technology Addition,
Wharton County, Texas as shown by plat thereof recorded in slide 3115 of the
Wharton County Plat Cabinet Records, together with all easements and
appurtenances thereto, and all improvements thereon, including, without
limitation, the Gas To Liquids Plant and natural gas processing equipment
(hereinafter “Wharton Plant”); and,

 

Whereas, Licensee is desirous of securing, and Licensor is willing to grant to
Licensee, a non-exclusive license to use or otherwise implement Licensor’s GTL
Technology at the Wharton Plant and to make, sell, and offer for sale the
products produced at the Wharton Plant via the GTL Technology.

 

Therefore, in consideration of the premises, mutual covenants, and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Licensor and Licensee,
intending to be legally bound, agree as follows:

 

Definitions

 

1. “Effective Date” shall mean the date the last signature is affixed below.

 

2. “Confidential Information” means any and all technical and business
information, whether in graphic, electronic, written or oral form, including but
not limited to any ideas, techniques, drawings, schematics, plans, designs,
descriptions, technical information, specifications, works of authorship, patent
applications or other filings, intellectual property, trade secrets as defined
by precedent in the State of Texas including any formulas, device or compilation
of information utilized by GWTI, information gleaned from access to the
G-ReformerTM model(s) and/or the GTL Units, Inventions, Greenway-Related
Developments, know-how, processes, algorithms, software programs, software
source documents, formulae related to GWTI’s current, future, and proposed
technologies, products and/or services, the G-ReformerTM, the GTL Unit, F-T
Catalysts, and/or Proprietary Information. Confidential Information also
includes any of GWTI’s information and/or materials concerning research,
assessments, experimental work, development, engineering, statistical
information, accounting, economic and/or financial information, purchasing,
components, materials, customer and/or vendor lists, suppliers, investors,
employees, business and contractual relationships, business forecasts, sales and
merchandising, marketing plans as well as GWTI’s financial plans and records,
marketing plans, business strategies, pricing, pricing strategies, professional
rates and relationships with third parties, client lists, present and proposed
products, methodologies, techniques, know-how, computer software programs and
descriptions of functions and features of software, source code, computer
hardware designs, information regarding customers and suppliers, employees and
affiliates, including all originals, copies, digests and summaries in any form
as well as all other proprietary information that a third party who may benefit
from access to and/or use of such information and/or in the oil & gas industry.

 

Page 1 of 8

 

 

3. “Development(s)” means Inventions, discoveries, designs, developments,
methods, modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, and audio or
visual works and other works of authorship.

 

4. “F-T Catalyst(s)” means the catalysts used in the F-T Process to increase the
rate of a chemical reaction resulting in the desired output of the GTL Unit.

 

5. “F-T Process” means the Fischer-Tropsch Process, either in the
currently-known process or as modified through additional research, Inventions,
which is a set of catalytic chemical reactions that change a mixture of carbon
monoxide gas and hydrogen gas into hydrocarbons of various molecular weights
according to the following equation: (2n+1) H2 + nCO → Cn H2n+2 + n H2O.

 

6. “G-ReformerTM” means the syngas generation equipment conceived of and created
by GWTI that converts natural gas into syngas for use in the downstream F-T
Process of the GTL Unit.

 

7. “GTL Unit” means the combination of equipment including the G-ReformerTM and
a Fischer–Tropsch Process that will produce, without the need for expensive
steam methane reformers, synthetic fuel(s) using the F-T Process.

 

8. “Improvement” means any alteration, revision, reformulation, modification or
improvement of any type in and/or relating to (i) the Licensed Intellectual
Property (including any formula, method, specifications or process), (ii)
Invention, (iii) Development, (iv) G-ReformerTM and/or (v) GTL Unit.

 

9. “Intellectual Property” means any Inventions, intellectual property as that
term is defined and/or used in U.S. federal patent cases, patents, trademarks,
copyrights, Developments, Improvements, processes, methods, formulae,
specifications, ideas, trade secrets, know how, discoveries or the like relating
to any aspect of, or resulting from, the production of the G-ReformerTM,
including any data, results, information and notes deriving from and relating
thereto.

 

10. “Invention” means any new and useful process, machine, article of
manufacture, or composition of matter, or any new and useful improvement
thereof.

 

11. “Licensed Intellectual Property” shall include:

 

(a) “Licensed Patents,” meaning the patents and applications for patent set
forth on Schedule I, Part A attached hereto and all patents and patent
applications claiming priority to or from such patents, including all
continuation applications, continuation-in-part applications, divisional
applications, reissue applications, and reexamination applications;

 

(b) GWTI’s Intellectual Property;

 

(c) “Licensed Marks,” meaning the trademarks and applications for trademark set
forth on Schedule I, Part B; and

 

(d) “Licensed Know-How,” meaning any trade secret or other know-how necessary to
make, have made, use, or otherwise implement Licensor’s GTL Technology or to
sell import, export, or offer to sell products produced via the GTL Technology.

 

All other terms defined in this agreement elsewhere are incorporated herein by
reference.

 

Page 2 of 8

 

 

License Grant & Conditions:

 

(A) License to Use Licensed Intellectual Property. Licensor grants to Licensee a
royalty-free, non-exclusive, non-transferable license in, to, and under the
Licensed Intellectual Property to use, or otherwise implement Licensor’s GTL
Technology at the Wharton Plant, and/or to sell or offer to sell products (e.g.,
fuel, water, & heat energy) produced at the Wharton Plant via the GTL Technology
in the United States. This License is intended for the life of the Wharton Plant
operated by Licensee, unless extended or expanded in writing by agreement of the
Parties. This License does not grant any additional expectations, interests, or
rights to use or benefit – directly or indirectly – from the GTL Technology,
Licensor’s GTL Unit, G-Reformer™, and/or Licensed Intellectual Property at any
location other than the Wharton Plant or for any other purpose not explicitly
granted under the terms of this Agreement.

 

(B) The rights and licenses herby granted cannot be sub-licensed, conveyed,
shared, transferred, or otherwise assigned unless agreed to beforehand in
writing by the Licensor after vote by GWTI’s board of directors. Any permitted
sub-licensees shall agree in writing before receiving any protected or
confidential information and/or any of the Licensed Intellectual Property and to
be bound by the terms and conditions of this License in the same manner and to
the same extent as Licensee.

 

(C) It is the Parties’ mutual understanding and agreement that this license is
expressly intended to facilitate the third-party certification of GWTI’s
intellectual property, GTL Technology, GTL Unit, G-Reformer™, or any related
equipment or technology for purposes of demonstrating such as a
commercially-viable technology for producing syngas from the G-Reformer™ and/or
marketable fuel products from, through, and/or utilizing the GTL Technology
and/or Licensed Intellectual Property (hereinafter the “Pending Certification”).
As a material part of the consideration for entering into this License, Licensee
shall take all commercially-reasonable steps necessary to enable and assist GWTI
to obtain such third-party certification, including working with needed
personnel to do so. Licensee shall permit, subject to the execution of any
liability release required by Licensee, GWTI and its designees unfettered and
full access to the Wharton Plant for any purpose as GWTI deems necessary,
including but not limited to prospecting and demonstration.

 

(D) Licensor represents and warrants that, to the fullest extent commercially
reasonable, it will provide any assistance, including provision of personnel,
material, and data, necessary or beneficial for Licensee’s utilization of the
GTL Technology at the Wharton Plant, including but not limited to equipment
set-up, integration, implementation, and trouble-shooting.

 

(E) To the extent that the Licensed Intellectual Property is subject to any
governmental, quasi-governmental, industry, or other certifications,
registrations, or approvals (collectively “Certifications”), to the extent any
such Certifications are assignable or transferable to, or may be otherwise used
by, Licensee in connection with the utilization of the GTL Technology by
Licensee, Licensor shall use commercially reasonable efforts to assign or
transfer such Certifications to Licensee or secure the right for Licensee to use
such Certifications, at Licensee’s cost and expense.

 

(F) Once the Pending Certification is achieved, the Parties may discuss the
extension of this License and/or any other terms that are mutually agreed upon.

 

No Other Grant of Rights

 

1. This license does not convey or otherwise bestow upon Licensee the authority,
power, and/or rights to market and/or negotiate the assignment, conveyance,
lease, sale and/or use of the Licensed Intellectual Property, GTL Technology,
GTL Unit, G-ReformerTM, or any related equipment or technology. In the absence
of a separate written agreement between the Parties extending such rights to
OPM, GWTI will remain solely responsible for such marketing and/or sales.

 

2. GWTI shall have the sole right to develop, market, license and/or patent any
Invention and/or Development resulting from the operation of the Wharton Plant
using, in whole or part, the Licensed Intellectual Property, GTL Technology, GTL
Unit, G-ReformerTM, or any related equipment or technology.

 

Page 3 of 8

 

 

3. Except as expressly provided in this Agreement, nothing in this Agreement
shall be construed to confer any ownership interest, license or other rights
upon Licensee by implication, estoppel or otherwise as to any technology,
Licensed Intellectual Property, products or materials of GWTI or any other
entity, regardless of whether such technology, intellectual property rights,
products or materials are dominant, subordinate or otherwise related to any
patent rights.

 

Confidentiality and Protecting Licensed Intellectual Property

 

(A) Enforcement and Protection of Licensed Intellectual Property. The Parties
agree they have a mutual interest in protecting the Licensed Intellectual
Property and Confidential Information relating to GTL Technology, GTL Unit,
G-ReformerTM, or any related equipment or technology, and have a mutual interest
in maintaining the validity and enforceability of such materials by challenging
any unauthorized infringement of the Licensed Intellectual Property. Licensee
will cooperate fully with Licensor at all times with respect to the maintenance,
enforcement and protection of Licensed Intellectual Property. Licensee shall
cooperate with GWTI and its attorneys in connection with any litigation or other
proceeding related to the validity, infringement, or protection of Licensed
Intellectual Property and Confidential Information relating to GTL Technology,
GTL Unit, G-ReformerTM, or any related equipment or technology. Licensee’s
cooperation shall include, without limitation, providing assistance to GWTI’s
counsel, experts, and consultants, and providing truthful testimony in hearing,
pretrial, and trial proceedings.

 

(B) In the event that Licensee shall learn of any perceived infringement or
misappropriation of any of the Licensed Intellectual Property by any third
party, Licensee shall immediately notify Licensor of such perceived infringement
and take all commercially-reasonable steps necessary to protect against the
further disclosure, infringement and/or misappropriation of Licensed
Intellectual Property and Confidential Information relating to GTL Technology,
GTL Unit, G-ReformerTM, or any related equipment or technology.

 

  (i) OPM shall have the right to bring suit on behalf of GWTI to prevent
infringement or other unauthorized use of the Licensed Intellectual Property, at
its sole and absolute expense and discretion. OPM shall have no right to
enforce, or receive any awards, monies, or settlement amounts resulting from the
enforcement of, the Licensed Intellectual Property.         (ii) In any suit
brought by GWTI against a third party to protect or enforce any aspect of the
Licensed Intellectual Property, OPM shall, at the request of GWTI and at its
expense, cooperate in all respects and, to the extent possible, have its
employees testify and make available relevant records, papers, information,
samples, specimens and the like.

 

Patent Marking

 

Licensee agrees that each and every product which incorporates subject matter
claimed in any patent included in the Licensed Intellectual Property shall be
conspicuously marked, by tag, label, text, or otherwise to conform with 35
U.S.C. § 287(a).

 

Representations & Warranties:

 

Licensor represents and warrants that it is the sole and exclusive owner of, or
has the right to license, the Licensed Intellectual Property.

 

Page 4 of 8

 

 

Default; Remedies; Termination

 

(A) Default; Termination. Notwithstanding the grant of the license hereby, a
Party may terminate this License by giving written notice to the other Party of
such termination in the event of a material breach of this License by the other
Party (subject to the that Party’s right to cure within thirty (30) days after
receipt of such notice) or upon the occurrence of one or more events of default
described herein. In the event that GWTI provides such written notice, the
Parties agree that this License is suspended immediately until such time as the
dispute arising from the material breach or event of default has been
adjudicated or otherwise resolved by the Parties through a mutually-agreeable
settlement. As used in this License, an event of default permitting a Party to
terminate this License includes but is not limited to the following:

 

(i) Any meritorious attempt by any creditor or other party to seize, garnish,
foreclose, remove or otherwise exert control over the Licensed Intellectual
Property, G-ReformerTM, GTL Unit and/or any other equipment or material
belonging to GWTI located at the Wharton Plant;

 

(ii) Licensee becomes insolvent or makes an assignment for the benefit of any
creditor, is unable to pay any obligations to others as they mature, or if any
petition is filed by or against Licensee under any provision of any state or
federal law or statute alleging that Licensee is insolvent or unable to pay
debts as they mature or under any provision of the United States Bankruptcy
Code;

 

(iii) Licensee (1) dissolves or terminates its existence, (2) discontinues its
operations, (3) applies for or consents to the appointment of a receiver,
trustee, custodian or liquidator of it or of all or a substantial part of its
property, (4) generally fails to pay its debts as they come due in the ordinary
course of business, or (5) commences, or files an answer admitting the material
allegations of or consent to, or defaults in a petition filed against it in, any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeks or has an order for relief entered
with respect to it under the United States Bankruptcy Code, or seeks
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other similar relief with respect to it or its debt;

 

(iv) A receiver, conservator, liquidator, custodian or trustee of Licensee is
appointed by the order or decree of any court or agency or supervisory authority
having jurisdiction, and such decree or order remains in effect for more than
thirty (30) days; or any of the property of Licensee is sequestered by court
order and such order remains in effect for more than thirty (30) days; or a
petition is filed or a proceeding is commenced against Licensee under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, and is not dismissed within thirty (30) days after such filing;

 

(v) The levy or execution of any attachment, execution or other process against
any material part of the equipment or material belonging to GWTI located at the
Wharton Plant that is not timely and completely stayed by appropriate
proceedings and/or bonding requirements;

 

(vi) Licensee conceals, removes, or permits to be concealed or removed, any part
of GWTI’s property, the Licensed Intellectual Property, G-ReformerTM, GTL Unit
and/or any other equipment or material belonging to GWTI located at the Wharton
Plant; or make any transfer of such property to or for the benefit of a creditor
at a time when other creditors similarly situated have not been paid; or suffer
or permit, while insolvent, any creditor to obtain a Lien upon any of its
respective property through legal proceedings or distraint or other process
which is not vacated within thirty (30) days from the date thereof; or

 

(vii) The addition of a new member of OPM Green Energy, LLC (as described in
Article III of its Limited Liability Agreement) without the consents or
approvals required thereunder.

 

(viii) The distribution of this License to the Licensor in connection with the
dissolution of the Licensee.

 

(B) GWTI’s Property. In the event of any default by Licensee and/or any type of
legal or equitable action by any creditor of Licensee and/or its officers,
directors, or members, it is expressly understood and agreed that GWTI’s
Licensed Intellectual Property, GTL Technology, GTL Unit, G-ReformerTM, or any
related equipment or technology (collectively “GWTI’s Property”) – whether
located at the Wharton Plant or elsewhere – are not assets of Licensee and may
not be liened, encumbered, pledged, or otherwise assigned to or for the benefit
of any creditor or other party. Licensee shall take all steps necessary to
prevent any other party from exerting control over, moving, and/or gaining
access to GWTI’s Property, and in the event of any default by Licensee, Licensor
shall have the absolute right to take possession of and, if deemed necessary by
Licensor, remove GWTI’s Property.

 

Page 5 of 8

 

 

(C) Preservation of GWTI’s Property. Following the occurrence of a material
breach or an event of default, in addition to the rights and remedies set forth
herein, Licensor: (a) may at any time take such steps as Licensor deems
necessary to protect Licensor’s interest in and to preserve GWTI’s Property,
including the hiring of such security guards or the placing of other security
protection measures as Licensor may deem appropriate; (b) may employ and
maintain at any of Licensee’s premises a custodian who shall have full authority
to do all acts necessary to protect Licensor’s interests in GWTI’s Property; (c)
may lease warehouse facilities to which Licensor may move all or part of GWTI’s
Property; (d) may use Licensee’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing GWTI’s Property; and (e) shall
have, and is hereby granted, a right of ingress and egress to the places where
GWTI’s Property is located, and may proceed over and through Licensee’s owned or
leased property. Licensee shall cooperate fully with all of Licensor’s efforts
to preserve GWTI’s Property and will take such actions to preserve GWTI’s
Property as Licensor may direct. All of Licensor’s expenses of preserving GWTI’s
Property, including any expenses relating to the bonding of a custodian, shall
be added to the Licensee’s obligations under the terms of this Agreement.

 

Assignment and Sale of Licensed Intellectual Property

 

No term or provision herein shall be construed to limit the Licensor’s rights to
sell, assign, license, or otherwise convey all or substantially all rights in
and to one or more of the Licensed Intellectual Property (cumulatively, “sell”)
at any time.

 

Miscellaneous

 

1) Governing Law: This License shall be governed by and construed in accordance
with the laws of the State of Texas without regard to choice-of-law principles.

 

2) Notices: All notices hereunder shall be in writing, and shall be given
personally, by facsimile, certified mail or by overnight courier to the address
set forth herein or at such other addresses as may be given from time to time in
accordance with the terms of this notice provision.

 

3) Modifications: This License shall not be changed, modified, or amended except
in writing and signed by both Parties.

 

4) Participation in Drafting. Each of the Parties hereto has jointly
participated in the negotiation and drafting of this Agreement. In the event an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by each of the Parties hereto and no
presumptions or burdens of proof shall arise favoring any Party by virtue of the
authorship of any provisions of this Agreement.

 

5) Confidentiality: The terms and conditions of this License (but not its
existence) are confidential information and neither Party shall disclose such
terms and conditions to third parties without the prior written consent of the
other Party.

 

6) Severability; Waiver: If any provision of this License (or any portion
thereof) is determined to be invalid or unenforceable, the remaining provisions
of this License shall not be affected thereby and shall be binding upon the
Parties and shall be enforceable, as though said invalid or unenforceable
provision (or portion thereof) were not contained in this License. The failure
by either Party to insist upon strict performance of any of the provisions
contained in this License shall in no way constitute a waiver of its rights as
set forth in this License, at law or in equity, or a waiver of any other
provisions or subsequent default by the other party in the performance of or
compliance with any of the terms and conditions set forth in this License.

 

7) Headings: The headings of this License are intended solely for convenience of
reference and shall be given no effect in the interpretation or construction of
this License.

 

8) Counterparts: This License may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this License delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this License.

 

Page 6 of 8

 

 

9) Attorney’s Fees. Each Party shall bear all of the attorneys’ fees of its own
counsel and its own court costs in connection with the Lawsuit and this
Agreement.

 

10) Entire Agreement and Successors in Interest. This Agreement contains the
entire agreement between the Parties with regard to matters set forth herein,
and shall be binding upon and inure to the benefit of the executors,
administrators, successors in interest and assigns of each. All prior
negotiations, representations, agreements and understandings are superseded
hereby. No agreements altering or supplementing the terms hereof may be made
except by means of a written document signed by the duly authorized
representatives of the parties.

 

11) Severability & Savings Clause. If any provision of this Agreement is
determined by any court or governmental authority to be unenforceable, the
Parties intend that this Agreement be enforced as if the unenforceable
provisions were not present and that any partially valid and enforceable
provisions be enforced to the extent that they are enforceable. If the removal
of the provisions rendered the Agreement invalid, unenforceable or void
materially alters the obligations of either party in such manner as to cause
serious financial hardship to a Party, or cause a Party to act in violation of
its articles or bylaws, the Party so affected shall have the right to terminate
this Agreement upon sixty (60) days prior written notice to the other party. The
affected Party shall make all reasonable efforts, if requested by the other
party, to negotiate amendments to this Agreement that will abrogate the
undesirable effects of such statute, regulation, or judicial decision. Further,
should any provisions within this Agreement ever be reformed or rewritten by
judicial body, such provisions as so rewritten shall be binding upon the
Parties.

 

12) Duplicate Originals. It is understood and agreed this Agreement is being
executed in a number of identical counterparts, each of which shall be deemed as
an original for all purposes.

 

13) Parties Bound & Assignment of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto and upon their respective
successors in interest of any kind whatsoever. This Agreement shall not be
assignable by University but may be assigned to an entity wholly owned or owned
substantially by GWTI or affiliated with GWTI.

 

{Signatures on the Following Page}

 

Page 7 of 8

 

 

Agreed to by and between the Parties as evidence by the signatures below:

 

  Licensor:       Greenway Technologies, Inc.,         By: /s/ Kent Harer  
Name: Kent Harer   Title: President (Acting)   Date: August 24, 2019

 

  Licensee:       OPM Green Energy, LLC         By: /s/ Kevin Jones   Name:
Kevin Jones   Title: Manager   Date: August 24, 2019

 

Page 8 of 8

 

 

SCHEDULE I

 

LICENSED INTELLECTUAL PROPERTY

 

PART A: LICENSED PATENTS:

 

TITLE   COUNTRY   STATUS   SER. NO.   PATENT NO.   ISSUED NATURAL GAS TO LIQUID
FUELS   US   Issued   13/769,079  

8,574,501

  Nov. 5, 2013 NATURAL GAS TO LIQUID FUELS   US   Issued   14/070,845  
8,795,597   Aug. 5, 2014

 

PART B: LICENSED MARKS:

 

MARK   COUNTRY   STATUS   SER. No   REG. NO.   REGISTERED G-REFORMER   US  
Pending   87500045   N/A   N/A

 

[Schedule I to Intellectual Property License]

 

